Duckworth, Chief Justice.
The petition for habeas corpus, without consideration of the fact that the record or bill of exceptions contains no brief of evidence of the hearing thereon, utterly fails to show any grounds for release of the prisoner, since he was allegedly convicted of the crime of larceny on March 22, 1960; sentenced to serve 4-5 years, which has not been served; and after serving 3 days he was turned over to Federal authorities to serve a 5-year sentence from which he now has been paroled and, upon his release, was “taken in charge by the State Prison authorities, and is now illegally detained.” No ground for release having been alleged in the petition, and there being no approved brief of evidence of the hearing by which this court could review the evidence at the hearing to determine whether or not the prisoner’s detention is illegal, the judgment of the court remanding the custody of the prisoner to the warden is

Affirmed.


All the Justices concur.

Submitted June 11, 1962
Decided June 25, 1962.
R. E. Lawson, for plaintiff in error.
Eugene Cook, Attorney General, Earl L. Hickman, Assistant Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, contra.